EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on FormS-8, (Nos. 33-98094, 33-98114, 33-99574, 333-02808, 333-37201, 333-00890, 333-85561, 333-103611, and 333-127362) of AVX Corporation of our report dated May 19, 2008 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K.We also consent to the reference to us under the heading “Selected Financial Data” in this Form 10-K. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers
